DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 4-6, and 10-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Pub. No. US 2021/0066411 A1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application and the patent are substantially identical in structural and functional characteristics.  For example:
	
Instant Application
Pub. No. US 2021/0066411 A1
Explanation
1.   A semiconductor apparatus comprising: a first electrode arranged on an element substrate;

an insulating layer covering an end of the first electrode and being arranged on the element substrate;

a functional layer arranged on the first electrode and the insulating layer;






and a second electrode arranged above the first electrode and the insulating layer via the functional layer,

wherein, in a cross-section passing through the element substrate, the insulating layer, and the functional layer, the insulating layer includes a first portion having a side surface inclining at an angle of 45° or more and 90° or less with respect to a parallel surface parallel to a bottom surface of the first electrode,

a second portion closer to a side of the element substrate than the first portion, and having a side surface inclining at an angle larger than 0° and smaller than 45° with respect to the parallel surface,

and a third portion on a side opposite to the element substrate with respect to the first portion, and having a side surface inclining at an angle larger than 0° and smaller than 45° with respect to the parallel surface,

and wherein, in the cross-sectional, a length of the second portion in a direction vertical to the parallel surface is larger than a length of the third portion in the vertical direction.
1.    A semiconductor device comprising: a first electrode disposed on a substrate;


an insulating layer covering an edge of the first electrode and disposed on the substrate;

an organic layer that comprises a charge transport layer disposed on the first electrode and the insulating layer and a functional layer disposed on the charge transport layer;

and a second electrode disposed on the organic layer,


15.   wherein, in the section, the insulating layer has a fourth portion having a surface that slopes at 45° or more and 90° or less with respect to the parallel surface,






a fifth portion located closer to the substrate than the fourth portion and having a surface that slopes at more than 0° and less than 45′ with respect to the parallel surface,


and a sixth portion located closer to the organic layer than the fourth portion and having a surface that slopes at more than 0° and less than 45° with respect to the parallel surface,


and a length of the fifth portion in the direction perpendicular to the parallel surface is larger than a length of the sixth portion in the direction perpendicular to the parallel surface.
























The fourth portion of the publication corresponds to the first portion of the instant claim.









The fifth portion of the publication corresponds to the second portion of the instant claim.





The sixth portion of the publication corresponds to the third portion of the instant claim.


In regards to instant claims 2, 4-6, and 10-15, all limitations of these claims are contained in the claims of the publication as follows:

Instant Application
Pub. No. US 2021/0066411 A1
2
1
3

4
1
5
1
6
1
7

8

9

10
19
11
20
12
21
13
22
14
23
15
18






















Allowable Subject Matter
Claims 1-15 are allowable over the prior art.


Examiner’s Statement of Reasons for Allowance
Claims 1-15 are allowed based on the specific detail included within independent claim 1.  The closest prior art, Yamazaki (US 2015/0155077 A1), does teach a number of limitations of claim 1 (and similar claim 18) as follows:

Instant Claim 1: A semiconductor apparatus comprising: a first electrode arranged on an element substrate;  (“examples of the technical field of one embodiment of the present invention disclosed in this specification and the like include a semiconductor device,” (Yamazaki, paragraph 3)
“An element of one embodiment of the present invention includes a first electrode and a second electrode located apart from the first electrode,” (Yamazaki, paragraph 15)
In addition, fig 1B of Yamazaki teaches substrate 101.)

an insulating layer covering an end of the first electrode and being arranged on the element substrate; a functional layer arranged on the first electrode and the insulating layer;  (“For example, a structure may be employed in which a functional layer overlapping with the separation layer and an insulating layer that is provided between the separation layer and the functional layer to prevent diffusion of impurities that impair the characteristics of the functional layer are stacked.” (Yamazaki, paragraph 368)  Referring to fig 5D, separation layer 101b extends nearly the entire length of the device, and so too do the other layers.)

and a second electrode arranged above the first electrode and the insulating layer via the functional layer,  (“The second electrode 212(1) (fig 2A) includes an electrode 112a (fig 2B) including graphene.” (Yamazaki, paragraph 141)  Referring to fig 2B of Yamazaki, the second electrode 112a is arranged above the first electrode 111a and the various layers.)

Yamazaki does not teach other limitations of claim 1.  For instance:

wherein, in a cross-section passing through the element substrate, the insulating layer, and the functional layer, the insulating layer includes a first portion having a side surface inclining at an angle of 45° or more and 90° or less with respect to a parallel surface parallel to a bottom surface of the first electrode, a second portion closer to a side of the element substrate than the first portion, and having a side surface inclining at an angle larger than 0° and smaller than 45° with respect to the parallel surface, and a third portion on a side opposite to the element substrate with respect to the first portion, and having a side surface inclining at an angle larger than 0° and smaller than 45° with respect to the parallel surface, and wherein, in the cross-sectional, a length of the second portion in a direction vertical to the parallel surface is larger than a length of the third portion in the vertical direction.

	The dependent claims further limit the allowable independent claim 1, and thus, are also allowable over the prior art of record by virtue of their dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626